Case 1:19-ap-01007      Doc 14    Filed 05/22/19 Entered 05/22/19 14:18:26            Desc Main
                                  Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF RHODE ISLAND

   ______________________________                                      BK NO.: 18-10820
                                 )                                     Chapter 7
   In Re:                        )
                                 )
   Kristin M. Allard,            )
                  Debtor         )
   ______________________________)              RULE 26(f) CERTIFICATION AND
                                 )              WRITTEN REPORT OUTLINING
   Shamrock Finance LLC,          )             PROPOSED DISCOVERY PLAN
                  Plaintiff      )
                                 )              Adversary Proceeding
   v.                            )
                                 )              No. 19-01007
   Kristin M. Allard,             )
                  Defendant       )
   ______________________________)

      Pursuant to Fed. R. Civ. P. Rule 26(f), as made applicable herein by Rule 7026 of the
   Federal Rules of Bankruptcy Procedure, Plaintiff Shamrock Finance LLC (“Plaintiff”) and
   Defendant Kristin M. Allard (“Defendant”) hereby file this certification and written report
   outlining a proposed discovery plan.


      A. CERTIFICATION
          The undersigned hereby certify that from and after they conferred by telephone and
   electronic mail pursuant to Fed. R. Civ. P. Rule 26(f), as made applicable by Rule 7026 of
   the Federal Rules of Bankruptcy Procedure, to consider the nature and basis of their claims,
   defenses and the possibility for the prompt settlement or resolution of the above-captioned
   adversary proceeding, and to develop a proposed discovery plan.


      B. PROPOSED DISCOVERY PLAN
          The parties propose the following discovery plan:
              a. All discovery shall be completed on or before July 22, 2019, unless the Court
                  upon appropriate motion alters the time and manner of discovery;
Case 1:19-ap-01007      Doc 14    Filed 05/22/19 Entered 05/22/19 14:18:26            Desc Main
                                  Document     Page 2 of 3


              b. The parties shall complete and file a Joint Pretrial Memorandum on or before
                  September 23, 2019.
          The parties currently do not believe that any changes are necessary to the manner of
  and limitations on discovery provided by the rules of this Court.


      C. AUTOMATIC DISCLOSURES
          The parties state that they will comply with the automatic disclosure provision of
   Rule 26(a)(1) and (2) on or before June 4, 2019 as required by Rule 26(a)(1)(C).


      D. ESTIMATED LENGTH OF TRIAL
          The parties estimate that trial will take no more than one (1) day.


             [Remainder of Page Left Blank Intentionally, Signature Page to Follow]




                                                                                  Discovery Plan
                                                                                               2
Case 1:19-ap-01007    Doc 14   Filed 05/22/19 Entered 05/22/19 14:18:26          Desc Main
                               Document     Page 3 of 3


                                                   Respectfully submitted,
                                                   SHAMROCK FINANCE LLC
                                                   By its attorneys,



                                                   /s/ James J. McNulty*
                                                   James J. McNulty, Esq.
                                                   40 Court Street, Suite 1150
                                                   Boston, MA 02108
                                                   Tel No. 617-263-3300
                                                   jjm@jjmcnultylaw.com


   Dated: May 21, 2019


                                                   Respectfully submitted,
                                                   KRISTIN M. ALLARD
                                                   By her attorney,


                                                   /s/ Peter G. Berman
                                                   Peter G. Berman, Esq.
                                                   Raskin & Berman
                                                   116 East Manning Street
                                                   Providence, RI 02096
                                                   Tel. No. (401) 421-1363
                                                   mail@raskingberman.com

   Dated: May 21, 2019


   * Signed with permission pursuant to MLBR Appendix 8, Rule 8.




                                                                             Discovery Plan
                                                                                          3
